Citation Nr: 1633873	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  08-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for bilateral ankle disability, claimed as secondary to service-connected right knee disability.

3.  Entitlement to service connection for bilateral foot disability, claimed as secondary to service-connected right knee disability.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Leonard Michael, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from August 1972 to August 1976.

In March 2006, the Board denied, in part, service connection for a left knee disability.  Subsequently, this matter came before the Board of Veterans' Appeals (Board) on appeal from December 2007, November 2009, and May 2010 RO decisions.  In December 2007, the RO denied service connection for bilateral ankle and bilateral foot disabilities, denied an increase in the 10 percent evaluation then assigned for the right knee disability, and declined to reopen the claim of service connection for a left knee disability.  

A notice of disagreement (NOD) was received in January 2008, a statement of the case (SOC) was issued in October 2008, and the appeal was perfected in November 2008.  By rating action in November 2009, the RO, in part, assigned a temporary total rating for right total knee replacement, a 100 percent schedular evaluation for one year following surgery, and a 30 percent schedular evaluation from August 1, 2010.  By a rating action in May 2010, the RO, in part, denied entitlement to TDIU.  An NOD was received in May 2010, SOC was promulgated in July 2010, and the appeal was perfected in August 2010.

Two years later, in August 2012, the Board reopened the claim of service connection for a left knee disability and remanded all of the issues currently on appeal for additional development.

Upon review of the claims file, the Board, in August 2014, issued a Decision/Remand.  In that action, the Board issued a decision with respect to the appellant's claim for increased evaluations for a right knee replacement.  The remaining issues were remanded to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical information.  The claim has since been returned to the Board for review.  

Regrettably, the claim must once again returned to the AOJ for development.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded all four issues now on appeal to the AOJ for the purpose of obtaining additional medical evidence.  The AOJ was instructed to make the requisite appointments for the appellant so that examinations of the ankles, feet, and left knee could be accomplished.  The record indicates that said examinations were performed in September 2015, and a copy of those results are of record.  In essence, the examiner found that the appellant's claimed disorders were not related to service.

In the Written Brief Presentation, received in July 2014, the attorney for the Veteran argued that while the evidence of record included a July 2010 favorable private medical opinion relating the Veteran's left knee disability to service, that opinion was not considered by the VA examiner in January 2013, or addressed by the RO in the subsequent February 2013 supplemental statement of the case (SSOC).  The attorney noted that the Board reopened the claim based primarily on the private opinion and remanded the issue for an examination and medical opinion, with instructions that the examiner was to address the private opinion that the Veteran's right knee disability was due, in part, to an altered gait caused by the service-connected left knee disability.  Although the VA examiner indicated that the claims file was review, there was no mention of the July 2010 private opinion in the examiner's report, nor was the private opinion mentioned in the February 2013 SSOC.

The attorney also noted that while the VA examiner stated that the "weight of the medical literature" did not support a nexus in the absence of a profound leg length discrepancy, the examiner did not cite to any specific reference material.  Thus, the Veteran could not be expected to respond to the SSOC without being informed of what medical literature the examiner was relying upon.  Because the Board's remand instructions were not complied with, the attorney argued that the appeal must be returned to the VA examiner for consideration of the favorable medical opinion and clarification as to what medical literature he was referring to in rendering his opinion.

Upon review, the Board found that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  The Board also concluded that the January 2013 VA examination was inadequate, and that further development was necessary to address all of the medical questions concerning the Veteran's theories of entitlement.  Hence, the claim was remanded.  

As reported, the Veteran did undergo a medical examination in September 2015.  However, a further reading and review of those examination results reveals that the discrepancies noted by the Veteran's attorney in 2014 and the Board in its Decision/Remand have not been completely addressed.  The Board instructed an examiner to review the entire claims file, including the July 2010 private medical statement from a Doctor S. and to provide comments with respect to the medical statement.  The examiner who provided the September 2015 report indicated that he had reviewed all of the records but then admitted that the July 2010 private medical opinion was not of record.  Although the Board instructed the examiner instructed that a VA examiner review all of the records, it is evident that such a review did not occur.  

Additionally, as reported, the Board noted that the examiner who originally wrote the January 2013 cited "current medical literature" to support the assertions made in that opinion.  However, there was no reference as to what "current medical literature" the examiner was citing therefrom.  Thus, the Board directed that further clarification be obtained.  However, the examiner who provided the September 2015 used the language of the January 2013 examination report and did not provide any reference concerning the "current medical literature" that was being cited.  

Once again the Board must conclude that the medical evidence of record is insufficient.  The Board finds that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  The Board further concludes that the September 2015 VA examination is inadequate, and that further development is necessary to address all of the medical questions concerning the Veteran's theories of entitlement.  In other words, the Board finds that the examination results are and remain inadequate because the examiner failed to provide responses to the Board's remand instructions.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, in conjunction with the United States Court of Appeals for Veterans Claims dictates, these issues are again returned to the AOJ so that additional examinations may be accomplished and complete and definitive opinions may be obtained.  Because the previous two examination reports, both of which are inadequate, were provided by the same examiner, an examiner who has not previously examined the Veteran must conduct the examinations and provide the requested opinions.  

Accordingly, the case is Remanded for the following actions:

1.  Arrange for the Veteran to be examined by a VA examiner who has not previously examined him.  The AOJ must inform the examiner as to what disabilities service connection has already been granted so the examiner can provide the comment requested below at subpart (d).  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically note in the examination that he/she has reviewed all of the medical records prior to examining the appellant.  This review must include the July 2010 private medical statement from Dr. Schiavone, which is located in the claims file.  The examiner must accomplish the following:

a)  Provide a medical opinion as to whether it is at least as likely as not that any identified left knee, bilateral ankle or bilateral foot disability had its onset in or is otherwise medically related to service? 

b)  If not, then provide a medical opinion as to whether it is at least as likely as not that any identified left knee, bilateral ankle or bilateral foot disability was caused by the Veteran's service-connected right knee disability?

(c)  If the examiner determines that the identified left knee, bilateral ankle or bilateral foot disability did not have onset and is not related to active service and was not caused by the right knee disability, then the examiner must provide a medical opinion as to whether it is at least as likely as not that the identified left knee, bilateral ankle or bilateral foot disability was chronically worsened by the service connected right knee disability.  

(d)  Comment on the functional impairment caused solely by the service-connected disabilities.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiners indicate that the "medical literature" supports an opinion, the examiner must provide a complete citation of the medical literature referenced.  The examiner must specifically address the July 2010 medical opinion from Dr. Schiavone.  To the extent that any opinion is negative, a rationale limited to " there is nothing in the evidence of record to support this contention" or " there is no anatomic or physiologic nexus with which to connect the conditions" will be deemed inadequate without a discussion of Dr. Schiavone's opinion and an explanation for such rationale.  If an examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.

Notes:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Then, readjudicate the claims that are the subjects of this remand.  If any benefit sought on appeal is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




